Citation Nr: 1759268	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-25 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from July 1964 to July 1968, and from August 1972 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In decisions dated in March 2015 and April 2017, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The Board notes that the July 2011 rating decision denied entitlement to service connection for PTSD.  As the Veteran has also received a diagnosis of depressive disorder during the appeal period, the Board has expanded the claim to include all current psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board also notes that the Veteran requested a Board videoconference hearing, and he was initially scheduled for such a hearing for January 2015, but he failed to report for the hearing.  However, the Veteran's representative later reported that the Veteran never received notification of the hearing, and he requested that the hearing be rescheduled.  The Board remands in March 2015 and April 2017 instructed the RO to schedule the Veteran for another videoconference hearing.  The Veteran was later notified in an August 2017 letter that a videoconference hearing was scheduled for September 2017.  However, the Veteran subsequently requested that this hearing be cancelled.  See August 2017 Report of General Information.  He has not requested a rescheduling of the hearing or submitted any additional hearing requests.  Consequently, the Board finds that there are no outstanding Board hearing requests.

FINDING OF FACT

The Veteran has been diagnosed with PTSD based on an established, in-service stressor.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 3.304(f).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated DSM-V.  See 79 Fed. Reg. 45, 094 (August 4, 2014).  VA adopted as final, without change, this interim rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for VA Purposes, 80 Fed. Ref. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in November 2013, which is before August 4, 2014.  Thus, the DSM-IV is applicable in the present case.

The pertinent regulation provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The Veteran reported that his stressful event occurred during service on the night that the Tet Offensive began.  See April 2011 VA examination.  The Veteran was placed on the perimeter defense of the air base, and the Viet Cong were dropping rounds everywhere.  The Veteran had been 150 yards away from the ammunition dump, and the rounds were very close.  One round landed in the ammunition dump, and the Veteran along with another soldier were shoved into the sand bag door from the explosion blast.  The Veteran reported that the incident made him feel very small and afraid.  The April 2011 VA examiner noted that this stressor was combat-related.  Participation in combat, a determination that is to be made on a case-by-case basis, requires that the Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).  However, VAOPGCPREC 12-99 also indicates that engagement in combat includes defending against, or sustaining, an attack of the enemy.   

The Board notes that the Tet Offensive began on January 31, 1968.  See Tet Offensive:  Vietnam War [1968], Encyclopedia Britannica (Nov. 22, 2017), https://www.britannica.com/topic/Tet-Offensive.  The Veteran's military personnel records contain a record labeled as "Combat History - Expeditions" that stated that from December 1, 1967 to June 27, 1968, the Veteran was involved in counterinsurgency operations in the Republic of Vietnam.  The Veteran's buddy, R.J.M., also submitted a statement on his behalf in August 2011.  R.J.M. reported that he served with the Veteran as a Marine in Vietnam.  R.J.M. stated that the first morning after the Tet Offensive in 1968, he saw that the Veteran had blood on his ears.  R.J.M added that the Veteran had been on guard that night, and he was very close to the bomb dump.  R.J.M also recalled being told that 15 megatons of conventional ordnance were blown up in the attack.  Based on this evidence, the Board finds that the Veteran's combat-related stressor is consistent with the conditions and circumstances of his service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1).  The stressor is therefore established.

In April 2011, the VA examiner noted the Veteran's established stressor.  However, the examiner found that the Veteran did not meet the DSM-IV criteria for any Axis I diagnosis, including PTSD.  The examiner stated that the Veteran did not report enough avoidance symptoms for a PTSD diagnosis.

After this examination, a June 2011 VA treatment record authored by a social worker noted the Veteran's report of his established stressor related to the Tet Offensive.  The social worker conducted an evaluation of the Veteran and determined that he had Axis I diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  As the Veteran did not report any other stressors during this evaluation, the Board finds that the PTSD diagnosis is related to his established stressor.  Due to the fact that the DSM-V was not released until May 2013, the Board also finds that the diagnosis was based on the DSM-IV criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

After considering the opinions of the April 2011 VA examiner and the June 2011 VA social worker, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has a current diagnosis of PTSD under the DSM-IV criteria that is related to his established stressor.  With resolution of reasonable doubt in favor of the Veteran, entitlement to service connection for PTSD is warranted.  Although the Veteran has received diagnoses for different psychiatric disorders during the appeal period, the evidence does not differentiate symptoms attributable to PTSD versus those due to other diagnoses.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board considers all manifested psychiatric symptoms as being due to his PTSD. 


ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as PTSD, is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


